Appeal from a decision of the Workers’ Compensation Board, filed February 25, 1980. The issue in this case is whether substantial evidence supports the board’s finding that the change in condition of claimant’s back was not contemplated at the time of closing on a lump-sum nonschedule adjustment pursuant to subdivision 5-b of section 15 of the Workers’ Compensation Law. The claimant had suffered a back injury requiring disc removal surgery. A lump-sum settlement of $11,200 was made and his case was closed on June 4, 1973. A motion was made to reopen the case and reconsider whether there had been a change in claimant’s causally related condition not contemplated when the case was closed. The case was reopened on June 29, 1978. The board found: “based on Dr. Krause’s C-71 dated February 28, 1979 and testimony of Dr. Folk, that claimant has had a change in condition not contemplated at the time of closing on a lump sum non-schedule adjustment.” There is substantial evidence to support the board’s finding. Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Sweeney, Kane, Casey and Mikoll, JJ., concur.